Citation Nr: 1044078	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left thigh scars.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right thigh scars.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1952.  He was awarded the Purple Heart.  

This appeal arises from June 2008 and December 2009 rating 
decisions of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the issues on 
appeal.  

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for right 
thigh scars and of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left thigh scars was denied by rating 
decision of July 1983.  The Veteran did not appeal the July 1983 
decision within one year of being notified.  

2.  Evidence received subsequent to the July 1983 rating decision 
is cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for service 
connection for left thigh scars.  


CONCLUSIONS OF LAW

1.  The July 1983 RO decision which denied service connection for 
left thigh scars is final.  38 U.S.C.A. § 7105 (West 1992); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160, 20.302(b), 20.1103 (2010).  

2.  Evidence submitted subsequent to the July 1983 rating 
decision denying service connection for left thigh scars, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
October 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Copies of the Veteran's service treatment records, VA treatment 
records, and private treatment records have been obtained.  
Neither the Veteran nor his representative have identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is "new" 
and "material."  Second, if VA determines that new and material 
evidence has been added to the record, the claim is reopened and 
VA must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined. Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The Veteran filed his initial claim for service connection for 
left thigh scars in February 1983.  The claim was denied in a 
July 1983 rating decision.  Available evidence showed he had left 
hip and thigh scars that preexisted service but were not 
aggravated by service.  He was notified of the denial in a letter 
of the same month and did not appeal that decision.  The decision 
became final.  

In May 2009, the Veteran attempted to reopen the claim for 
service connection for left thigh scars.  Evidence received since 
the prior July 1983 denial included VA outpatient treatment 
records and private psychiatric treatment records.  

The Veteran's VA outpatient treatment records and private 
treatment records are not considered new and material.  These 
records show records of periodic treatment for audiology 
complaints, cardiovascular disabilities, respiratory 
disabilities, renal disabilities, prostate disabilities, skin 
carcinoma, visual impairment, and psychiatric treatment.   This 
evidence is new in that it is not evidence that was previously of 
record.  However, it is not material, as VA and private medical 
records do not relate to treatment for left thigh scars or relate 
the origin of the Veteran's left thigh scars.  Therefore, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and is not new and material.

In this case, all of the evidence submitted in an effort to 
reopen the claim for service connection for left thigh scars is 
evidence unrelated to the Veteran's left thigh scars.  There is 
no reasonable possibility that this evidence would alter the fact 
that the Veteran's preexisiting left thigh scars were not 
aggravated by service.

Further, the Board has considered the Veteran's written 
statements of record.  He maintains that his left thigh scars 
were sustained due to mortar explosions during the Korean War.  
These statements are basically duplicative of statements rendered 
by the Veteran before on behalf of his claim.  Lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  As such, the evidence is not new and material.  

As the evidence received since the final denial in July 1983 is 
neither new or material, the application to reopen the claim for 
service connection for left thigh scars must fail.  Thus, the 
claim for service connection for left thigh scars is not reopened 
and the benefits sought on appeal with regard to that claim 
remain denied.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for left thigh scars is denied.  


REMAND

The Veteran has also filed an application to reopen the claim for 
service connection for right thigh scars and a claim for service 
connection for an acquired psychiatric disorder, to include PTSD.  

As previously stated, to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the October 2009 VCAA letter, the RO did not address 
the reasons found insufficient in the previous denial of service 
connection for right thigh scars or the elements required to 
substantiate service connection for this claim.  Only the 
Veteran's claim for service connection for left thigh scars was 
addressed.  The Veteran should be provided appropriate notice per 
Kent prior to final adjudication of the new and material evidence 
claim.  

As for the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the Veteran has 
indicated some stressful in-service events during the Korean War, 
and has submitted evidence that he is the recipient of a Purple 
Heart.  However, he has not been diagnosed with PTSD by a VA 
examiner.  He has been diagnosed with PTSD by his private 
psychiatrist and also has a diagnosis of major depressive 
disorder.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010, but has not been decided by the 
Board as of that date.  

The record shows that the Veteran has undergone a VA compensation 
and pension examination for PTSD; however, in light of the 
cumulative record and the amended regulation discussed above, the 
AMC/RO should provide notice to the Veteran of the amended 
38 C.F.R. § 3.304(f)(3).  The AMC/RO should then arrange for the 
Veteran to undergo an examination to determine the nature and 
etiology of his claimed PTSD on appeal.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Further, as the Veteran has also been 
diagnosed as having major depressive disorder, the examination 
should also determine the relationship, if any, between the 
Veteran's service and any other current psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2010) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate the Veteran's 
application to reopen his claim of service 
connection for right thigh scars.  

2.  The AMC/RO should provide the Veteran 
with notice of what type of evidence he 
needs to submit to support a claim for 
service connection for PTSD, in 
particular, as to the liberalizing 
regulations now set forth in 38 C.F.R § 
3.304(f)(3).  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner (a 
VA psychologist or psychiatrist) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's PTSD is the result of 
any in-service claimed event.  

The VA examiner should specifically 
determine whether the Veteran has a 
claimed stressor that is related to his 
fear of hostile military or terrorist 
activity.  Thereafter, the VA examiner 
should confirm whether the claimed 
stressor is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

If any acquired psychiatric disability 
other than PTSD is diagnosed, e.g., major 
depressive disorder, the examiner is asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the psychiatric condition  had its 
onset in service, within one year of 
discharge from service, or is otherwise 
causally related to the Veteran's service.

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

4.  Readjudicate the Veteran's claims of 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for right thigh scars and 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
such as the new liberalizing PTSD 
regulations.  The RO should also address 
the expanded issue of entitlement to an 
acquired psychiatric disorder.  The 
Veteran should be given the opportunity to 
respond to the SSOC. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


